United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2676
                        ___________________________

                                 Dan Charleston

                                      Plaintiff - Appellant

                                        v.

 Bill McCarthy, in his individual capacity and official capacity as the Polk County
    Sheriff; Kevin Schneider, in his individual capacity; Victor J. Munoz, in his
  individual capacity; Ron Richards, in his individual capacity; Tim Krum, in his
individual capacity; James B. Brown, in his individual capacity; Joe Simon, in his
individual capacity; Brent Long, in his individual capacity; Shawn Van Hoozer, in
his individual capacity; Lola Evans, in her individual capacity; Michael Campbell,
                             in his individual capacity

                                   Defendants - Appellees
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                            Submitted: April 14, 2021
                             Filed: August 10, 2021
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.
       Appellant Dan Charleston returns to this Court, again attempting to salvage
failed claims related to his employment with the Polk County Sheriff’s Department.
This time, Charleston appeals the district court’s 1 adverse grant of summary
judgment on his political retaliation claim related to disciplinary measures and his
ultimate termination from the Sheriff’s Office. Having jurisdiction under 28 U.S.C.
§ 1291, we affirm.

                                          I.

       Dan Charleston joined the Polk County Sheriff’s Office in 1997 and was
promoted to Sergeant in 2002. In 2012 and 2016, Charleston challenged the Polk
County Sheriff Bill McCarthy in the race for Sheriff, but McCarthy won reelection
both times. Following his first loss, Charleston filed suit against Sheriff McCarthy
and other Polk County officials, alleging political discrimination and retaliation as a
result of his campaign as the Republican candidate for Sheriff.2

       In 2015, while that ultimately unsuccessful lawsuit was still pending,
Charleston was serving as one of three sergeants assigned to the Court Services
Division.3 The Court Services Division is responsible for transporting and housing
inmates for their court appearances. While Charleston was serving in this position,
certain deputies complained that Charleston engaged in favoritism, alleging that


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
      2
        In Charleston v. McCarthy, 926 F.3d 982, 991 (8th Cir. 2019), this Court
affirmed the district court’s grant of summary judgment in favor of defendants,
concluding that Charleston failed to establish a connection between his protected
activity and any adverse employment actions.
      3
       Charleston filed another lawsuit in 2015, again alleging claims of political
discrimination and retaliation. The district court dismissed that suit in its entirety,
and Charleston did not appeal the dismissal. See Charleston v. McCarthy, 175 F.
Supp. 3d 1115, 1130 (S.D. Iowa 2016).
                                        -2-
Charleston gave his friends within the division preferential treatment by giving them
the more desirable assignments or assigning them fewer court trips, while giving the
less desirable assignments, which required deputies to come in early or stay late, to
those with whom he was not friendly. In response to these complaints, then-Chief
Kevin Schneider and Lieutenant Ron Richards made changes to Charleston’s job
duties, ordering him to consult with his direct supervisors before making any
changes to the list assigning deputies to specific court trips.

       On April 22, 2016, Charleston made changes to the court trip list without first
consulting with his supervisors. Charleston received a Notice of Disciplinary
Action, which cited Charleston for being insubordinate and violating a lawful order.
After reviewing the Notice of Disciplinary Action form and upon recommendations
from the command staff, Sheriff McCarthy also imposed a two-day suspension.
Charleston appealed his suspension to the Polk County Civil Service Commission,
which upheld his suspension. Charleston filed an appeal of this decision in the Polk
County District Court, but that appeal was dismissed on February 23, 2017, and
Charleston did not pursue any further appeal. Less than one month later, on May
10, 2016, Charleston again made changes to the court trip list without first consulting
with his supervisors. Charleston again received a Notice of Disciplinary Action for
insubordination and violation of a lawful order, which recommended that he be
demoted for his repeated incidents of insubordination. Command staff ultimately
recommended to Sheriff McCarthy that Charleston be terminated because of his
continued unwillingness to follow verbal and written orders.

       At the same time the disciplinary review of both of the April and May 2016
incidents was pending, Sheriff McCarthy asked the Polk County Human Resources
Department to investigate numerous complaints that Charleston was creating a
hostile work environment in the Court Services Division. During this investigation,
Michael Campbell, who had been assigned by McCarthy to lead the investigation,
interviewed Deputy Beverly Pursley about her experience with Charleston. Deputy
Pursley recounted an incident where Charleston demanded that she pick up toilet
paper in the holding cells while she was on her lunch break. Deputy Pursley told
                                         -3-
Campbell that she had been humiliated by the incident. Campbell followed up the
investigation of this incident with Charleston, asking him details about the event but
declining to specifically name Deputy Pursley. The following day, while Pursley
was eating lunch, she overheard another deputy, Deputy Mark VanDePol, make a
joke about toilet paper in the holding cells and overheard Charleston laughing with
VanDePol in response. VanDePol later admitted that he had heard about the incident
between Charleston and Pursley. Charleston was transferred from Court Services to
Patrol Services due to his interference with a confidential investigation and was
again issued a Notice of Disciplinary Action. The Notice stated that Charleston had
discussed confidential HR matters with other employees, that VanDePol’s comment
in front of Pursley was a coordinated act of retaliation which contributed to a hostile
work environment, and that Charleston should have intervened and stopped the
conversation with VanDePol but failed to do so. Charleston’s supervisor, Lieutenant
Shawn VanHoozer, recommended that Charleston be terminated based on a charge
of neglect of duty and his failure to encourage harmony and respect in the Sheriff’s
Office. Command staff agreed with Lieutenant VanHoozer’s recommendation, and
after meeting with Charleston and reviewing his reply to the Notice, they formally
recommended that Sheriff McCarthy terminate Charleston.

      On June 23, 2017, Sheriff McCarthy, after reviewing the recommendations of
the command staff, terminated Charleston based on his second incident of
insubordination and the neglect of duty charge. Charleston appealed his termination
to the Polk County Civil Service Commission, and after a four-day hearing, the
Commission upheld Charleston’s termination.           Charleston challenged the
Commission’s determination in state court, where the decision was upheld both by
the Polk County District Court and the Iowa Court of Appeals.

      Charleston filed this action under 42 U.S.C. § 1983, alleging political
discrimination, political retaliation, and violation of his due process rights against
Sheriff McCarthy, members of his command staff, and Polk County officials,
including Human Resources Department employees Michael Campbell and Lola
Evans, who had been involved in the investigation into Charleston. By the summary
                                         -4-
judgment stage, the only remaining claims were a political retaliation claim against
Sheriff McCarthy and a due process claim against McCarthy, Evans, and Campbell.
The defendants moved for summary judgment, which the district court granted. The
district court held that McCarthy was entitled to summary judgment on Charleston’s
retaliation claim. It concluded that Charleston was collaterally estopped from
rearguing his claims—that his termination for his second incident of insubordination
and his neglect of duty were retaliation for running against McCarthy for sheriff—
because they had been conclusively resolved through the Civil Service Commission
and state court proceedings. It further concluded Charleston failed to prove a causal
connection between his two-day suspension and his campaign for sheriff. The
district court also granted summary judgment in favor of defendants on Charleston’s
due process claim, which Charleston does not challenge on appeal. Instead,
Charleston challenges only the district court’s determinations as to the political
retaliation claim against Sheriff McCarthy.

                                           II.

       Charleston asserts that the district court erred in granting summary judgment
on the political retaliation claim, specifically asserting that it erroneously concluded
that collateral estoppel barred Charleston’s claim based on his termination for
insubordination and neglect of duty and that the district court erred in concluding
that Charleston had failed to establish a prima facie case of political retaliation based
on his two-day suspension. “This [C]ourt reviews de novo the grant of summary
judgment. Summary judgment is proper if there are no genuine issues of material
fact and the moving party is entitled to judgment as a matter of law.” Green Plains
Otter Tail, LLC v. Pro-Env’t, Inc., 953 F.3d 541, 545 (8th Cir. 2020) (citation
omitted). “Where the record taken as a whole could not lead a rational trier of fact
to find for the nonmoving party, there is no genuine issue for trial.” Torgerson v.
City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (citations omitted).
“In reviewing the district court’s grant of summary judgment, we review de novo its
conclusions of law, including the availability of [collateral estoppel].” Liberty Mut.
Ins. Co. v. FAG Bearings Corp., 335 F.3d 752, 757 (8th Cir. 2003) (citation omitted).
                                          -5-
                                           A.

       We first consider Charleston’s argument that the district court erred in
concluding that collateral estoppel barred Charleston from pursuing his political
retaliation claim based on those issues he raised in his termination appeal. The
district court determined that Charleston had already litigated the issues related to
his termination—specifically whether his discipline was unfounded and whether his
termination was retaliation—through the Civil Service Commission and in state
court. Charleston asserts that collateral estoppel does not apply because the Polk
County District Court and Iowa Court of Appeals did not directly address whether
political retaliation occurred, with only the Civil Service Commission reaching a
determination on this issue, and that body’s decisions are not entitled to preclusive
effect. We disagree.

       “Pursuant to federal law, judicial proceedings in one state will have the same
full faith and credit in every court within the United States as they have by law in
the courts of such state from which they are taken.” Haberer v. Woodbury Cnty.,
188 F.3d 957, 961 (8th Cir. 1999) (citation omitted). This applies “to issues decided
by state courts even where the subsequent federal case is brought pursuant to 42
U.S.C. § 1983.” Id.

      Under the doctrine of collateral estoppel, also called issue preclusion,
      “[w]hen an issue of fact or law is actually litigated and determined by
      a valid and final judgment, and the determination is essential to the
      judgment, the determination is conclusive in a subsequent action
      between the parties, whether on the same or a different claim.”


Turner v. U.S. Dep’t of Just., 815 F.3d 1108, 1111 (8th Cir. 2016) (alteration in
original) (citation omitted). “Issue preclusion serves a dual purpose. First, it protects
litigants from the ‘vexation of relitigating identical issues with identical parties or
those persons with a significant connected interest to the prior litigation.’ Second,
it furthers the interest of judicial economy and efficiency by preventing unnecessary
litigation.” Haberer, 188 F.3d at 961 (citations omitted).
                                          -6-
      “We look to state law in determining whether to apply issue preclusion.” FAG
Bearings Corp., 335 F.3d at 758. Because the state proceedings occurred under Iowa
law, we apply Iowa law, which provides:

             The party invoking issue preclusion must establish four
      elements: (1) the issue in the present case must be identical, (2) the
      issue must have been raised and litigated in the prior action, (3) the
      issue must have been material and relevant to the disposition of the
      prior case, and (4) the determination of the issue in the prior action must
      have been essential to the resulting judgment.

Winger v. CM Holdings, L.L.C., 881 N.W.2d 433, 451 (Iowa 2016). “Before
applying the four-part test, a status test must be met, i.e., ‘the parties in both actions
must be the same,’ or ‘there must be privity between the parties against whom issue
preclusion is invoked and the party against whom the issue was decided in the first
litigation.’” Haberer, 188 F.3d at 962 (citation omitted) (applying Iowa law). The
district court determined that the status test and all elements of collateral estoppel
were satisfied.

      On appeal, Charleston does not raise a challenge to the district court’s
determinations regarding the status test or the elements of collateral estoppel.
Instead, Charleston argues that collateral estoppel is inapplicable because only the
Civil Service Commission determined his claim on the merits, and it is not a court
of competent jurisdiction for which collateral estoppel may apply. 4 Charleston urges



      4
       We note that both the Polk County District Court and the Iowa Court of
Appeals issued written opinions affirming the Civil Service Commission’s
upholding of Charleston’s termination. Each determined that substantial evidence
supported the Civil Service Commission’s conclusion that the disciplinary action
was warranted based on Charleston’s insubordination and neglect of duty. Neither
court discussed specifically Charleston’s claims of retaliation. Although we do not
agree with Charleston’s characterization that only the Civil Service Commission
rendered a decision on the merits, because we conclude that the Civil Service
Commission order is entitled to preclusive effect even if it were the only decision on
                                        -7-
application of a per se rule that decisions from the Civil Service Commission cannot
be entitled to preclusive effect. But that misreads Iowa law, which does not demand
a per se rule. Indeed, Iowa courts “have given preclusive effect to an agency’s
adjudicatory decisions in subsequent court proceedings under certain
circumstances[,] . . . [b]ut [the Iowa Supreme Court] ha[s] cautioned against
routinely according preclusive effect to agency determinations.” Winger, 881
N.W.2d at 450. The Iowa Supreme Court’s caution is rooted in the lack of formality
often seen in administrative proceedings:

      [R]esolution of a[n administrative] dispute does not require formal
      court-like proceedings, and informality is considered a virtue of most
      administrative proceedings. When, however, collateral estoppel effect
      is given [to] issue determinations made in an administrative proceeding,
      informality becomes a problem. Judicial proceedings operate within a
      system where each issue resolved is subject to appellate review. Parties
      develop the crucial issues, introduce the important evidence, and have
      an independent fact finder resolve legal and evidentiary conflicts. The
      reviewability of this process ensures clear and careful issue resolution.
      Administrative proceedings are not structured with the same goals in
      mind as those of formal court-like proceedings, especially with regard
      to issue determinations.


Id. (second alteration in original) (citations omitted). Here, none of those concerns
apply. Charleston’s termination appeal before the Polk County Civil Service
Commission lasted four days, and each party was represented by counsel. An
administrative law judge presided over the proceedings, where the parties presented
opening statements, questioned witnesses, and were permitted to cross-examine the
opposing party’s witnesses and present documentary, video, and audio evidence.
The Civil Service Commission then issued a 19-page decision detailing the
background of the case, the proceedings, and the issues for resolution before
affirming Charleston’s termination. Although not all formalities of a court


the merits, any question about what precisely the Iowa courts addressed in their
decisions is immaterial.
                                      -8-
proceeding, including observation of the rules of evidence, were present, the
adjudicatory process here was so detailed and court-like that we conclude this case
presents those “certain circumstances” under which it is appropriate to afford
preclusive effect to the Civil Service Commission’s determination. Id.; cf. Haberer,
188 F.3d at 964 (“We hold that collateral estoppel does apply because the issue of
constructive discharge was specifically and directly raised, litigated, and decided
before the [Civil Service Commission], appealed to the state district court, and
thereafter appealed and resolved on the merits by the Iowa Supreme Court.”); Yancy
v. McDevitt, 802 F.2d 1025, 1030 (8th Cir. 1986) (finding school board hearing
regarding teacher’s termination was adjudicatory in nature, entitling it to preclusive
effect because issue preclusion requirements under Iowa law were all satisfied). The
district court thus did not err in concluding that collateral estoppel barred
Charleston’s claims arising from his termination appeal.

                                         B.

       We next consider Charleston’s argument that the district court erred in
concluding that he failed to make a prima facie showing of political retaliation.
Because we conclude that he is collaterally estopped from claiming his termination
was retaliation for his campaign, we consider his retaliation claim only as it relates
to his two-day suspension. To make a prima facie showing of First Amendment
retaliation, the plaintiff must show that “(1) [ ]he engaged in conduct protected by
the First Amendment; (2) [ ]he suffered an adverse employment action; and (3) the
protected activity was a substantial or motivating factor in the employer’s decision
to take the adverse employment action.” Charleston, 926 F.3d at 989 (alterations in
original) (citation omitted). “To prove a causal connection under the third element,
a plaintiff must prove an employer’s retaliatory motive played a part in the adverse
employment action. ‘[E]vidence that gives rise to an inference of a retaliatory
motive on the part of the employer is sufficient to prove a causal connection.’”
Hughs v. Stottlemyre, 454 F.3d 791, 797 (8th Cir. 2006) (alteration in original)
(citations omitted).


                                         -9-
       Charleston asserts that he engaged in protected conduct by running for sheriff
and that he suffered adverse employment actions in the form of his two-day
suspension and termination. Again, we consider only the two-day suspension as the
adverse employment action. McCarthy does not dispute that Charleston’s campaign
constitutes a protected activity or that his two-day suspension constituted an adverse
employment action; thus, we need consider only the third element of a political
retaliation claim: whether “the protected activity was a substantial or motivating
factor in the adverse employment action.” Charleston, 926 F.3d at 989 (citation
omitted).

        Charleston asserts that a causal connection exists between the suspension and
his campaign for sheriff, arguing that he had an unblemished employment record
prior to announcing his run for sheriff; that other employees were treated differently
than Charleston after committing similar transgressions; and that the temporal
proximity between his run for sheriff and his termination demonstrates causation.
First, the record simply contradicts any possible argument that Charleston had an
unblemished employment record. Charleston’s employment with the Polk County
Sheriff’s Department was marred with numerous disciplinary issues dating back to
at least early 2012, all of which have been exhaustively detailed by this Court, the
district court, the Civil Service Commission, and Iowa state courts through
Charleston’s numerous legal challenges. 5

       Second, with regards to Charleston’s argument that other employees were
treated differently than him, this argument is typically deployed in employment
discrimination actions as a means to prove pretext, and “[t]he test to determine
whether employees are ‘similarly situated’ to warrant a comparison to a plaintiff is
a ‘rigorous’ one.” E.E.O.C. v. Kohler Co., 335 F.3d 766, 775 (8th Cir. 2003)

      5
        See Charleston, 926 F.3d at 985; Charleston v. McCarthy, No. 14-CV-00164
2018 WL 11026361, at *2 (S.D. Iowa Mar. 30, 2018); Charleston, 175 F. Supp. 3d
at 1115; Charleston v. Polk Cnty. Civil Serv. Comm’n, No. 18-0584, 2019 WL
3330627, at *1-3 (Iowa Ct. App. July 24, 2019); R. Doc. 79-2, at 39-47; R. Doc. 79-
2, at 121-39; R. Doc. 79-2, at 150-64.
                                        -10-
(citation omitted). Assuming, as the district court did, that Charleston’s argument is
applicable here, Charleston still fails to satisfy the dictates of this “rigorous” test
because Charleston “has the burden of proving that he and the disparately treated
[employees] were similarly situated in all relevant respects,” id. at 775-76 (alteration
in original) (citation omitted), and Charleston has failed to provide evidence of
similarly situated employees being treated differently. Although he argues other
employees did not receive the same treatment for similar behavior, the other officers
he identifies were never disciplined for insubordination or failure to obey a direct
order. The underlying differing bases for discipline is a significant enough disparity
between Charleston and other officers to render them insufficiently similarly situated
for the purposes of proving causation.

       Finally, the temporal proximity alone between Charleston’s 2016 run for
sheriff and his 2017 suspension is insufficient to show causation. See Bassett v. City
of Minneapolis, 211 F.3d 1097, 1105 (8th Cir. 2011) (explaining that temporal
proximity alone may establish causation where the time lapse between the protected
activity and the adverse employment action was two months or fewer), abrogated on
other grounds by Torgerson, 643 F.3d at 1043, 1059. Without more evidence to
support an inference of causation, the length of time between Charleston’s 2016
campaign and his 2017 termination is simply insufficient to demonstrate causation.
Because Charleston has failed to show causation, he has failed to meet his burden of
showing a prima facie case of retaliation. The district court therefore did not err in
granting summary judgment on Charleston’s retaliation claim stemming from his
two-day suspension.6




      6
         Charleston also asserts that the district court applied the incorrect burden-
shifting framework to his retaliation claim; however, as we conclude that Charleston
fails to make a prima facie showing, we need not address this argument because “the
burden-shifting framework is inapplicable until a plaintiff has successfully shown a
prima facie case.” Charleston, 926 F.3d at 991 n.3.
                                          -11-
                                  III.

For the foregoing reasons, we affirm the judgment of the district court.
                ______________________________




                                 -12-